DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-15 filed on 10/17/2019 have been reviewed and considered by this office action.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2018-0124401, filed on 10/18/2018.

Information Disclosure Statement
	The information disclosure statement filed on 6/3/2020 has been reviewed and considered by this office action.

Drawings
	The drawings filed on 10/17/2019 have been reviewed and are considered acceptable.

Specification
	The specification filed on 10/17/2019 has been reviewed and is considered acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 6, 8, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. (US PGPUB 20100292809).

Regarding Claims 1, 6, and 11; Kobayashi teaches; A substrate processing apparatus including one or more operation elements, the substrate processing apparatus comprising: (Kobayashi; at least Abstract; Figs. 1 and 2; paragraph [0043]; disclose a substrate processing system (100) containing various operation elements (i.e. loader unit (7), gate valves (G1-G3), etc.))
a processing unit configured to control operation of the substrate processing apparatus; (Kobayashi; at least Fig. 3; paragraph [0061]; disclose an equipment controller (EC) for controlling the operations of the substrate processing system)
and a controller configured to: (Kobayashi; at least Figs. 2 and 3; paragraphs [0051] and [0059]; disclose module controllers (MC) for controlling individual end devices of the substrate processing system)
control independently the one or more operation elements of the substrate processing apparatus, monitor operation of the processing unit, determine whether the processing unit is restarted or terminated, and (Kobayashi; at least Fig. 9; paragraphs [0051] and [0101]-[0103]; disclose wherein the module controllers each operate an individual end device of the substrate processing 
maintain, when the operation of the processing unit is determined as being restarted or terminated, operation states of the one or more operation elements. (Kobayashi; at least Fig. 9; paragraphs [0101]-[0103]; disclose wherein when the system determines a hot shutdown process is initiated, the system will store current input/output settings of the end devices via the module controllers and upon restart of the system, the module controllers will access the stored data prior to the hot shutdown and set their respective end devices to the last known setting so that the substrate processing can pick up where it left off prior to shutdown/reset).

Regarding Claims 2, 8, and 13; Kobayashi teaches; The substrate processing apparatus of claim 1, wherein, when the operation of the processing unit is restarted or terminated, the controller maintains entirely or selectively the operation states of the one or more operation elements. (Kobayashi; at least Fig. 9; paragraphs [0101]-[0103]; disclose wherein when the equipment controller (processing unit) is shutdown for a software update via a hot shutdown, the module controllers store the current input/output parameters of each end device prior to shutdown so that upon restart, the end devices can be set to their last controlled parameters).

Regarding Claim 5; Kobayashi teaches; The substrate processing apparatus of claim 1, wherein the one or more operation elements include an electrostatic chuck, a gas tank, a vacuum pump, or a power source. (Kobayashi; at least paragraph [0051]; disclose wherein the end devices (operation elements) include power sources (109) and (123)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, 7, 9-10, 12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US PGPUB 20100292809) in view of Albarede et al. (US PGPUB 20100332201). 

Regarding Claim 3; Kobayashi appears to be silent on; The substrate processing apparatus of claim 2, wherein, when the operation of the processing unit is restarted or terminated, the controller receives maintenance ranges of the operation states of the one or more operation elements from an outside. 
However, Albarede teaches; The substrate processing apparatus of claim 2, wherein, when the operation of the processing unit is restarted or terminated, the controller receives maintenance ranges of the operation states of the one or more operation elements from an outside. (Albarede; at least Fig. 2; paragraphs [0043], [0048]-[0050], and [0056]-[0058]; disclose a substrate monitoring and control system in which a recipe is performed and component data is collected during the performance, and upon completion useful life threshold (maintenance) ranges for various components are acquired from the outside (i.e. a user designated ranges)).
Kobayashi and Albarede are analogous art because they are from the same filed of endeavor or similar problem solving area, of substrate monitoring and control systems.
it would have been obvious to one or ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of receiving maintenance ranges for various operation elements as taught by Albarede with the known system of a substrate monitoring and control system as taught by Kobayashi to yield the known results of more efficient substrate device monitoring and control. One would be motivated to combine the cited art of reference in order to provide a way to present to an operator when a component has deteriorated so that corrective action can be taken as discussed by Albarede (paragraph [0046]).

Regarding Claims 4, 7, and 12; the combination of Kobayashi and Albarede further teach; The substrate processing apparatus of claim 1, further comprising: a storage unit where operation data for operation conditions of the one or more operation elements is stored, (Kobayashi; at least paragraph [0067]; disclose a memory for storing operating conditions of one or more operation elements)
wherein the controller is further configured to reset the one or more operation elements on the basis of the operation data stored in the storage unit, or load the operation data stored in the storage unit to the processing unit. (Albarede; at least paragraphs [0039]-[0044]; disclose wherein operation information collected during the performance of a recipe is collected and compared to a useful life threshold range, and if the measured data is outside of that range, an action is recommended to take place (i.e. reset the operational element)). 

Regarding Claims 9 and 14; the combination of Kobayashi and Albarede further teach; The method of claim 6, further comprising: determining, when the operation of the processing unit is restarted or terminated, maintenance ranges of the operation states of the plurality of operation elements. (Albarede; at least paragraphs [0039]-[0044]; disclose upon completion of a process recipe, the maintenance ranges for various operational elements are determined and measured data is compared to the respective ranges to detect for component deterioration). 

Regarding Claims 10 and 15; the combination of Kobayashi and Albarede further teach; The method of claim 6, further comprising: inputting, when the operation of the processing unit is restarted or terminated, maintenance ranges of the operation states of the plurality of operation elements from the outside. (Albarede; at least paragraphs [0039]-[0044]; disclose upon completion of a process recipe, a user can input user modifiable maintenance ranges for each operational device in a substrate processing system). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Shirose et al. (US PGPUB 20160011582): disclose a system and method for a numerical control device where upon start-up or a restart operation, the settings are compared to preset values and will alert a user if the values differ from the expected values so that they can be restored to their proper settings.

Kitamoto et al. (US PGPUB 20070293974): disclose a substrate system in which the system stores backup data so that in the event of a failure or restart, the original data can be restored using the backup data.

Kuzutani (JP2010015316): disclose a numerical control system and method that contains multiple memories including a constant storage device (10) that in the event that the numerical control device terminates unexpectedly, the constant storage device maintains the last operation that was performed and thus upon restart, the numerical controller can pick up where it left off utilizing the last settings being used to finish the operation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262. The examiner can normally be reached 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.W.C./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117